           1         ARMAND J. KORNFELD (WSBA #17214)                      HON. WHITMAN L. HOLT
                     THOMAS A. BUFORD (WSBA #52969)
           2         RICHARD B. KEETON (WSBA #51537)
                     BUSH KORNFELD LLP
           3         601 Union Street, Suite 5000
                     Seattle, WA 98101
           4         Tel.: (206) 292-2110
                     Facsimile: (206) 292-2104
           5         Emails: jkornfeld@bskd.com, tbuford@bskd.com, and
                     rkeeton@bskd.com
           6         RICHARD M. PACHULSKI (CA Bar #90073)*
                     JEFFREY W. DULBERG (CA Bar #181200)*
           7         MAXIM B. LITVAK (CA Bar #215852)*
                     PACHULSKI STANG ZIEHL & JONES LLP
           8         10100 Santa Monica Blvd., 13th Floor
                     Los Angeles, CA 90067-4003
           9         Tel: (310) 277-6910
                     Facsimile: (310) 201-0760
         10          Emails: rpachulski@pszjlaw.com,
                     jdulberg@pszjlaw.com, and mlitvak@pszjlaw.com
         11
                     *Admitted Pro Hac Vice
         12          Attorneys for Plaintiffs,
                     Debtors and Debtors in Possession
         13
         14                                   UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF WASHINGTON
         15      In re                                                   Chapter 11
         16      EASTERDAY RANCHES, INC., et al.                         Lead Case No. 21-00141-11
                                                                         Jointly Administered
         17                                           Debtors.1
         18      EASTERDAY RANCHES, INC. and                             Adv. Pro. No.: 21-_____ (WLH)
                 EASTERDAY FARMS,
         19                                                              COMPLAINT (I) TO
                                    Plaintiffs,                          DETERMINE VALIDITY,
         20      v.                                                      PRIORITY, OR EXTENT OF
                 ESTATE OF GALE A. EASTERDAY                             INTERESTS IN PROPERTY
         21                                                              AND (II) FOR DECLARATORY
                 (DECEASED), KAREN L. EASTERDAY,                         JUDGMENT
         22      CODY A. EASTERDAY, AND DEBBY
                 EASTERDAY
         23                         Defendants.
         24
         25      1
                   The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
         26      (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
                 DOCS_SF:105780.5 20375/001
         27          COMPLAINT AGAINST EASTERDAYS – Page 1
                                                                                       B USH K ORNFELD           LLP
         28                                                                                    LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ei229d01m0.002         .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09      Pg 1 of 8
           1                 Easterday Ranches, Inc. (“Ranches) and Easterday Farms (“Farms”), the above-
           2     captioned debtors and debtors in possession (collectively, the “Debtors” or “Plaintiffs”),
           3     hereby submit this Complaint and in support hereof respectfully state as follows:
           4                                         NATURE OF ACTION
           5                 1.    This adversary proceeding seeks a determination regarding the interests of
           6     the Debtors’ estates in certain real estate and related property in Benton County,
           7     Washington (collectively, the “Disputed Property”) that was allegedly owned, at least
           8     in part, by individual members of the Easterday family.2 The Disputed Property was
           9     recently sold by the Debtors, as part of a larger package of assets with a total purchase
         10      price of $209 million, pursuant to an order of this court (the “Sale”). It is the Debtors’
         11      position that the proceeds of the Disputed Property from the Sale properly and
         12      beneficially belong to the Debtors’ estates (and not to the Easterdays).
         13                  2.    Specifically, the Disputed Property was titled in one of three ways: (1) in
         14      the name of either Ranches or Farms, (2) in the name of Defendant members of the
         15      Easterday family “dba Easterday Farms, a partnership” or words to that effect, or (3) in
         16      the name of Defendant members of the Easterday family, but upon information and
         17      belief, was acquired with the Debtors’ assets and intended to be owned by Farms. In
         18      any of the foregoing scenarios, one or both of the Debtors’ estates properly and
         19      beneficially owned the Disputed Property.
         20                  3.    By this Complaint, the Debtors seek a judicial determination and
         21      declaratory judgment that the proceeds of the Disputed Property belong solely to the
         22      Debtors’ estates. For the avoidance of doubt, the Debtors do not seek by this Complaint
         23
         24      2
                  For purposes herein, the term “Easterday” or “Easterdays” refers to, as applicable,
         25      Defendants Estate of Gale A. Easterday (deceased), Karen L. Easterday (widow of
                 Gale A. Easterday), and/or Cody A. Easterday and Debby Easterday (husband and
         26      wife).
                 DOCS_SF:105780.5 20375/001
         27          COMPLAINT AGAINST EASTERDAYS – Page 2
                                                                                       B USH K ORNFELD           LLP
         28                                                                                    LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09      Pg 2 of 8
           1     an allocation of the proceeds of the Disputed Property as between the two Debtor
           2     estates.
           3                                      JURISDICTION AND VENUE
           4                 4.    This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules
           5     of Bankruptcy Procedure (the “Bankruptcy Rules”).
           6                 5.    This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
           7     and 1334. This matter is a core proceeding under 28 U.S.C. § 157(b).
           8                 6.    Venue of the Debtors’ bankruptcy cases and this adversary proceeding is
           9     proper pursuant to 28 U.S.C. §§ 1408 and 1409.
         10                  7.    Pursuant to Bankruptcy Rule 7008, Plaintiffs submit to entry of final orders
         11      or judgment by this court in this adversary proceeding.
         12                                                 PARTIES
         13                  8.    Plaintiffs are the debtors and debtors in possession in the above-captioned
         14      chapter 11 bankruptcy cases.
         15                  9.    Upon information and belief, Defendant Estate of Gale A. Easterday
         16      (deceased) is a probate estate currently administered by Defendant Karen L. Easterday
         17      (widow of Gale A. Easterday), an individual residing in the State of Washington.
         18      Defendant Karen L. Easterday is a party to this action in her individual capacity and as
         19      the personal representative of the probate estate of Gale A. Easterday in Probate Case
         20      No. 21-4-50004-11, Franklin County, Washington.
         21                  10.   Upon information and belief, Defendants Cody A. Easterday and Debby
         22      Easterday (husband and wife) are individuals residing in the State of Washington.
         23                                             BACKGROUND
         24      A.          General Background
         25                  11.   On February 1, 2021, Ranches filed a voluntary petition for relief under
         26      chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”) before this court.
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 3
                                                                                       B USH K ORNFELD            LLP
         28                                                                                     LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09       Pg 3 of 8
           1                 12.   On February 8, 2021, Farms also filed a voluntary petition for relief under
           2     chapter 11 of the Bankruptcy Code before this court.
           3                 13.   The Debtors continue to operate and manage their business and affairs as
           4     debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. Two
           5     separate Official Committees of Unsecured Creditors have been appointed in the
           6     Debtors’ cases by the Office of the U.S. Trustee.
           7     B.          The Disputed Property
           8                 14.   In 1958, Ervin Easterday moved his family and farming operation from
           9     Nampa, Idaho to southeastern Washington, where he purchased 300 acres of
         10      undeveloped land in the new Columbia Basin Reclamation Irrigation Project. As of the
         11      Debtors’ bankruptcy filings, the Debtors operated commercial farming and ranching
         12      operations on approximately 22,500 acres covering multiple farms, lots/ranches, and
         13      other complexes and facilities.
         14                  15.   As relevant here, the Easterdays may claim that they owned, in their own
         15      names and individual capacities, separate parcels of real property contained within the
         16      larger boundaries of two farms in Benton County, Washington, generally referred to by
         17      their common names as Cox Farm and River Farm. The Easterdays also may assert that
         18      they owned, in their own names and individual capacities, the property commonly
         19      referred to as Goose Gap Farm in Benton County, Washington. Together, these asserted
         20      property interests are referenced herein as the Disputed Property.
         21                  16.   The Debtors dispute the alleged ownership interests of the Easterdays in
         22      the Disputed Property or the proceeds thereof.
         23      C.          Title to the Disputed Property Properly Resided with the Debtors
         24                  17.   Prior to the Sale, the Disputed Property was titled as follows:
         25                         Approximately 2/3 of Cox Farm and a small portion of River Farm was
         26                            expressly titled in the name of one or the other Debtor;
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 4
                                                                                        B USH K ORNFELD           LLP
         28                                                                                     LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09       Pg 4 of 8
           1                        100% of Goose Gap Farm was titled in the name of the Easterdays “dba
           2                           Easterday Farms, a partnership” or words to that effect; and
           3                        Approximately 1/3 of Cox Farm and most of the interests in River Farm
           4                           was titled in the names of the Easterdays.
           5                 18.   The partners of Farms are each of the four members of the Easterday
           6     family. The Partnership Agreement for Farms, dated October 27, 1999 (the “Farms
           7     Partnership Agreement”), provides that the Farms partnership is a continuation of that
           8     originally formed “in 1993”. The Farms Partnership Agreement expressly contemplates
           9     that the partners of Farms shall hold title to the property of the partnership. Farms
         10      Partnership Agreement, §§ 2 & 8.
         11                  19.   The deeds for the acquisition of most of the parcels titled in the Easterdays,
         12      except a portion of River Farm, were recorded in or after November 1993.
         13                  20.   The Disputed Property titled in the name of the Debtors or members of the
         14      Easterday family as general partners constituted property of the Debtors’ estates.
         15                  21.   Upon information and belief, the Disputed Property titled in the name of
         16      members of the Easterday family was intended to be made part of the partnership assets.
         17                  22.   Pursuant to a cooperation agreement between the Debtors and the
         18      Easterdays as set forth in the Stipulation By and Between Debtors and Non-Debtor
         19      Sellers Regarding Cooperation with Respect to the Sale of Debtor and Non-Debtor
         20      Assets approved by this court by order entered on April 28, 2021 [Docket No. 655], the
         21      Easterdays agreed to contribute their respective fee interests, if any, in the Disputed
         22      Property to the Debtors as part of the Sale process. All parties’ rights as to the ultimate
         23      allocation of sale proceeds from the Disputed Property were reserved.
         24                  23.   Following a hearing on July 14, 2021, this court approved the Sale of the
         25      Disputed Property, along with certain Debtor-owned assets, to the highest and best
         26
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 5
                                                                                         B USH K ORNFELD           LLP
         28                                                                                      LAW OFFICES
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09        Pg 5 of 8
           1     bidder for $209 million [Docket No. 927]. The Sale closed on July 30, 2021, and certain
           2     proceeds therefrom have been escrowed pending further order of this court.
           3                                        COUNT I
           4                   DETERMINATION OF VALIDITY, PRIORITY, OR EXTENT
                                         OF INTERESTS IN PROPERTY
           5                               (Fed. R. Bankr. P. 7001(2))
           6                 24.   The Debtors repeat and reallege the allegations contained in each
           7     preceding paragraph of this Complaint as though fully set forth herein.
           8                 25.   The proceeds of the Disputed Property properly and beneficially belong to
           9     the Debtors’ estates and therefore not to individual members of the Easterday family.
         10                  26.   Prior to the Sale, the Disputed Property was titled in one of three ways: (1)
         11      in the name of either Ranches or Farms, (2) in the name of Defendant members of the
         12      Easterday family “dba Easterday Farms, a partnership” or words to that effect, or (3) in
         13      the name of Defendant members of the Easterday family, but upon information and
         14      belief, was acquired with the Debtors’ assets and intended to be owned by Farms. In
         15      any of the foregoing scenarios, one or both of the Debtors’ estates properly and
         16      beneficially owned the Disputed Property and are now entitled to the proceeds
         17      therefrom.
         18                  27.   The Debtors are therefore entitled to a judicial determination by this court
         19      that the proceeds of the Disputed Property belong solely to the Debtors’ estates.
         20                                                COUNT II
         21                                       DECLARATORY JUDGMENT
                                                    (28 U.S.C. §§ 2201, 2202)
         22
                             28.   The Debtors repeat and reallege the allegations contained in each
         23
                 preceding paragraph of this Complaint as though fully set forth herein.
         24
                             29.   Upon information and belief, the Easterdays may take the position that the
         25
                 Disputed Property was owned by them and the proceeds therefrom belong to them.
         26
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 6
                                                                                        B USH K ORNFELD            LLP
         28                                                                                      LAW OFFICES
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134    Filed 09/22/21   Entered 09/22/21 10:05:09       Pg 6 of 8
           1                 30.   The Debtors assert that the Disputed Property properly and beneficially
           2     belonged to the Debtors’ estates and the proceeds therefrom belong to the estates and
           3     therefore not to individual members of the Easterday family.
           4                 31.   Thus, an actual, substantial, and justiciable controversy exists between the
           5     parties concerning the beneficial ownership of the proceeds of the Disputed Property.
           6                 32.   Such a controversy is sufficient to warrant the issuance of a declaratory
           7     judgment that the proceeds of the Disputed Property constitute estate property in their
           8     entirety and the Easterdays have no direct ownership interest in such proceeds.
           9                                         PRAYER FOR RELIEF
         10                  WHEREFORE, by reason of the foregoing, the Debtors request that the Court
         11      enter judgment:
         12                  (1)   determining that the proceeds of the Disputed Property properly and
         13                        beneficially belong to the Debtors’ estates and not to individual
                                   members of the Easterday family;
         14
         15                  (2)   declaring that the proceeds of the Disputed Property constitute estate
                                   property in their entirety; and
         16
                             (3)   granting the Debtors such other and further relief as the Court deems
         17                        just, proper and equitable, including the costs and expenses of this
         18                        action.
         19
         20
         21
         22
         23
         24
         25
         26
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 7
                                                                                        B USH K ORNFELD           LLP
         28                                                                                     LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09       Pg 7 of 8
           1     Dated: September 22, 2021            BUSH KORNFELD LLP
           2                                          /s/ Thomas A. Buford, III
           3                                          THOMAS A. BUFORD, III (WSBA 52969)
                                                      BUSH KORNFELD LLP
           4
                                                      RICHARD M. PACHULSKI (admitted pro hac vice)
           5
                                                      JEFFREY W. DULBERG (admitted pro hac vice)
           6                                          MAXIM B. LITVAK (admitted pro hac vice)
                                                      PACHULSKI STANG ZIEHL & JONES LLP
           7
                                                      Attorneys for Plaintiffs,
           8
                                                      Debtors and Debtors in Possession
           9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
                 DOCS_SF:105780.5 20375/001
         27       COMPLAINT AGAINST EASTERDAYS – Page 8
                                                                                       B USH K ORNFELD           LLP
         28                                                                                    LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ei229d01m0.002        .002
            21-00141-WLH11             Doc 1134   Filed 09/22/21   Entered 09/22/21 10:05:09      Pg 8 of 8
